DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 08/15/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/15/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-20 as filed 08/15/2022 are the current claims hereby under examination. 


Response to Arguments
Applicant’s arguments, see pages 8-12, filed 08/15/2022, have been fully considered.
Claim Objections
	The claims have been amended to address the objections. The claim objections have been withdrawn.
35 USC §112(b)
The claims have been amended to address the rejections. The claim rejection under 35 USC §112(b) have been withdrawn.
35 USC §101
The claims have been amended to address the rejections. The claim rejection under 35 USC §101 have been withdrawn.

35 USC §102
The claims have been amended to include limitations not disclosed by the prior art previously relied upon. The claim rejections under 35 USC §102 have been withdrawn.

35 USC §103
Applicant’s arguments with respect to the rejections under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections – Withdrawn and New 
Claims 1 and 8 are objected to because of the following informalities:  
In Claim 1, please change “tests are performed by a conductivity sensor include  two or more electrodes” to read “tests are performed by a conductivity sensor [[include]] including two or more electrodes”
In claim 8, please change “utilizing logic one or more biometrics” to read “utilizing logic and/or one or more biometrics”
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn

Claim Rejections - 35 USC § 101 – Withdrawn 

Claim Rejections - 35 USC § 102 – Withdrawn

Claim Rejections - 35 USC § 103 – New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 9-10, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) in view of Mathew (US 20160120468 A1).
Regarding Claim 1, Shariff discloses a method for measuring hydration of a user (Abstract, monitoring body hydration levels), comprising:
performing one or more of optical and conductivity tests for a user ([0041], Method 400 further includes, at 410, acquiring a plurality of measures of GSR) utilizing a smartwatch ([0012], device is band-shaped and may be worn around a wrist),
wherein the conductivity tests are performed by a conductivity sensor include two or more electrodes ([0057], current source 520 and conductance sensor 522 may take the form of a pair of electrodes in contact with the skin);
compiling measurements from the testing including at least electrical characteristics of skin of the user performed through the two or more electrodes ([0042], Method 400 further includes, at 414, outputting data regarding the plurality of measures of GSR [which are determined based on the data from the pair of electrodes]); and
analyzing the measurements to generate hydration information regarding the user ([0042], output may represent any suitable information determined from the GSR measurements, including hydration characteristics, as shown at 416).
However, Shariff does not explicitly disclose that these steps are performed automatically, and wherein the optical tests are performed by an optical sensor of the smartwatch utilizing one or more wavelengths.  
In separate embodiments, Shariff teaches that the device may enter the hydration monitoring mode automatically ([0031], a hydration monitoring mode may be automatically entered and [0032], use sensor data to automatically trigger changes in operating modes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to be automatically controlled as taught by Shariff to reduce the operating burden on the user.
Mathew teaches a method for measuring a hydration state of a living being ([0002], method and device for measuring a hydration state of a living being) comprising performing one or more of optical and conductivity tests for a user (See fig. 11 and [0106], an optical test is performed), wherein the optical tests are performed by an optical sensor utilizing one or more wavelengths ([0106], emitting (step S10) light of a first wavelength). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include the optical sensors for performing optical tests as taught by Mathew to further increase reliability and validity when determining the body hydration index (Mathew [0082]).

Regarding Claim 2, Shariff further discloses receiving a user request to initiate hydration testing utilizing a user interface in communication with the sensors of the smartwatch ([0041], 402, detecting a trigger to begin a hydration monitoring mode. As described above, any suitable trigger may be used to initiate a hydration monitoring mode, including but not limited to user input, as shown at 404. See touch screen sensor 32 in display 20).

Regarding Claim 4, modified Shariff further teaches activating a hydration mode ([0041], 402, detecting a trigger to begin a hydration monitoring mode. “Hydration mode” is the mode where the sensor records values in 410 and is activated by the trigger); 
automatically (see rejection above) determining whether the user is hydrated using the measurements ([0024], The setting of the baseline hydration level may be performed by user input, e.g. after consuming water or other hydrating fluids and at rest, or may automatically be set based upon a time of day at which a user is likely to be well-hydrated (e.g. at a time likely to be after a meal). The system, “determines” a user is hydrated based on the time of day and the recorded GSR values at that time).
measuring electrical characteristics of skin of the user in response to determining the user is hydrated (The baseline hydration is made after the determination of suitably hydration and is measured using the GSR sensors); and
creating a hydration profile for the user utilizing the characteristics ([0024], baseline hydration is set and is based on the conductivity characteristic of the skin as measured by the GSR sensor. In [0026], hydration levels may be output as a qualitative assessment of hydration level based on changes to the baseline).

Regarding Claim 6, Mathew further teaches wherein the optical sensor is an optical transceiver transmitting a plurality of wavelengths (in [0043] and [0079], Mathew teaches how the optical sensor can be composed of two light emitters which transmit light at a first and second wavelength respectively. The combination of the emitters form the optical transceiver ).

Regarding Claim 9, Shariff further discloses wherein a hydration profile is created using logic of the smartwatch ([0045], sensory-and-logic system to implement the methods and processes described herein) to determine baseline readings for the user regarding hydration ([0024], a baseline hydration level may first be set by the wearable electronic device 10 or by user input, and outputs may be provided based upon changes to this baseline hydration level as estimated using GSR data).

Regarding Claim 10, Shariff discloses a smart wearable for monitoring hydration of a user (Abstract, monitoring body hydration levels based on galvanic skin response measurements acquired by a wearable electronic device), comprising:
a band configured to secure the smart wearable to an arm of the user ([0012], flexion regions 12 and fastening componentry 16a and 16b enable the wearable electronic device 10 to be closed into a loop and to be worn on a user's wrist);
a body of the smart wearable (See Fig. 1A and 1B, the housing is the part of the device above the flexible regions 12 including the display 20 on its top surface) housing logic ([0015], In the wearable electronic device 10, the compute system 18 is situated below the display 20…compute system 18 are described in further detail with reference to FIG. 5) and at least a portion of one or more sensors ([0019], FIGS. 1A and 1B show various other sensors of the wearable electronic device 10. Such sensors include microphone 36, visible-light sensor 38, ultraviolet sensor 40, and ambient temperature sensor 42. The sensors are housed on the body in Fig. 1A);
the one or more sensors including a plurality of electrodes for measuring electrical characteristics of skin of the user including at least conductivity ([0020], contact sensor modules 44a and 44b may provide an electrical resistance and/or capacitance sensory function responsive to the electrical resistance and/or capacitance of the wearer's skin, and thus may be configured to function as a GSR sensor).
However, Shariff does not explicitly disclose one or more optical sensors utilizing light emissions against skin of the user and reflections from the skin of the user to measure hydration.
Mathew teaches a device for measuring a hydration state of a living being ([0002], device for measuring a hydration state of a living being) comprising one or more optical sensors utilizing light emissions against a surface of a user ([0068], In order to derive a body hydration index being indicative of the hydration state of the living being, the reflectivity of a tissue portion 12 is assessed. A first light source 14, preferably incorporated by a LED, emits light of a first wavelength into the tissue portion 12) and reflection from the surface ([0070], detect the reflected portion 22 of the light by means of a first detector 26) to measure hydration ([0071], Based on the detected polarized light a parameter is derived that is indicative of the hydration of the tissue portion 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device for measuring hydration as disclosed by Shariff to include a sensor using light emission and detection as taught by Mathew to further increase reliability and validity when determining the body hydration index (Mathew [0082]). 

Regarding Claim 12, Shariff further discloses wherein hydration testing ([0041], [Step] 410, acquiring a plurality of measures of GSR [used to determine hydration status]) is performed at specified intervals for the user ([0041], detecting a trigger to begin a hydration monitoring mode. As described above, any suitable trigger may be used to initiate a hydration monitoring mode, including but not limited to user input, as shown at 404, a sensor input exceeding threshold noise, at 406, and/or a user activity as determined via sensor data. The testing interval specified by the triggers).
	
Regarding Claim 14, Shariff further discloses a user interface (top of the device 10 shown in Fig. 1A including touch-screen sensor 32, pushbuttons 34, sensors 38, 36, 40, and speaker 22) in connection with the logic ([0055], ouch-screen sensor 32 and push buttons 34 of FIGS. 1A and 1B are examples of the input subsystem 510. In [0046], compute system 502 is operatively coupled…input subsystem 510) utilized to receive a selection of a hydration mode ([0041], detecting a trigger to begin a hydration monitoring mode. As described above, any suitable trigger may be used to initiate a hydration monitoring mode, including but not limited to user input, as shown at 404),
wherein the logic determines whether the user is hydrated ([0042], Method 400 further includes, at 414, outputting data regarding the plurality of measures of GSR. The output may represent any suitable information determined from the GSR measurements, including…estimated states of hydration (e.g. dehydration) based upon such estimates) utilizing measurements from the one or more sensors including electrodes ([0042], determined from the GSR measurements. See [0023], GSR data acquired by the contact sensor modules 44a and 44b may be used to determine hydration characteristics of the user).
Mathew further teaches that logic ([0078], processing means 32 process the different parameter obtained by different sensors to derive therefrom at least the body hydration index) determines whether the user is hydrated utilizing measurements from one or more optical sensors ([0091]-[0094], Depending on the embodiments, the sensors (illustrated in the first column on the left hand side) may include…a contact impedance sensor 36… different sensors are combined to derive several tissue-specific (e.g. tissue hydration and color) and whole-body (e.g. heart rate, SpO2, and breathing rate) physiological parameters to assess an individual's hydration status (body hydration index)).

Regarding Claim 16, Shariff further discloses wherein the user interface includes at least a touch screen ([0018], touch-screen sensor 32), a microphone ([0019], microphone 36), and a speaker ([0013], loudspeaker 2).

Regarding Claim 19, Shariff discloses a smartwatch for monitoring hydration (Abstract, monitoring body hydration levels based on galvanic skin response measurements acquired by a wearable electronic device), comprising:
a processor ([0060], a logic device) for executing a set of instructions ([0060], instructions executable by the logic device); and
a memory ([0060], a storage device) for storing the set of instructions ([0060], comprising instructions), wherein the set of instructions are executed by the processor to ([0060], instructions executable by the logic device):
control performance of one or more of optical and conductivity tests ([0060], begin a hydration monitoring mode) for a user utilizing sensors ([0023], GSR data acquired by the contact sensor modules 44a and 44b may be used to determine hydration characteristics of the user) of the smartwatch ([0012], device is band-shaped and may be worn around a wrist. This satisfies the definition of a smartwatch as described in the specification as filed 05/22/2020) including electrodes for measuring electrical properties of the skin of the user ([0057], pair of electrodes in contact with the skin, as described above).
compile measurements from the testing ([0060], acquire a plurality of measures of galvanic skin response over time); and
analyze the measurements to generate hydration information regarding the user ([0060], determine a hydration characteristic based on the plurality of measures of galvanic skin response).
However, Shariff does not explicitly disclose at least an optical transceiver configured to communicate one or more wavelengths.
Mathew teaches a method for measuring a hydration state of a living being ([0002], method and device for measuring a hydration state of a living being) comprising performing tests to determine a hydration status of a user including at least an optical transceiver ([0080], first and second light sources) configured to communicate one or more wavelengths ([0068], emitted light interacts with the tissue portion. [0080] discusses the wavelengths emitted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include the optical sensors for performing optical tests as taught by Mathew to further increase reliability and validity when determining the body hydration index (Mathew [0082]).

Regarding Claim 20, Shariff further discloses wherein the set of instructions are further executed to:
activate a hydration mode ([0041], 402, detecting a trigger to begin a hydration monitoring mode. “Hydration mode” is the mode where the sensor records values in 410 and is activated by the trigger);
determine whether the user is hydrated ([0024], The setting of the baseline hydration level may be performed by user input, e.g. after consuming water or other hydrating fluids and at rest, or may automatically be set based upon a time of day at which a user is likely to be well-hydrated (e.g. at a time likely to be after a meal). The system, “determines” a user is hydrated based on the time of day);
measure characteristics of skin of the user in response to determining the user is hydrated (The baseline hydration is made after the determination of suitably hydration and is measured using the GSR sensors); and
create a hydration profile for the user utilizing the characteristics ([0024], baseline hydration is set and is based on the conductivity characteristic of the skin as measured by the GSR sensor. In [0026], hydration levels may be output as a qualitative assessment of hydration level based on changes to the baseline).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) and Mathew (US 20160120468 A1) as applied to claims 1 and 10 above, and further in view of Mukkamala (US 20190008399 A1).
Regarding Claim 3, Shariff discloses the method of claim 1 as described above.
However, modified Shariff does not explicitly teach prompting the user to place a finger on a sensor of the smartwatch; and performing the one or more of optical and conductivity testing on the finger of the user utilizing a sensor on an exterior surface of the smartwatch.
Mukkamala teaches a method for mobile monitoring ([0003], method of cuff-less blood pressure measurements in a mobile device) comprising prompting the user to place a finger on a sensor of the smartwatch ([0061], the feedback may instruct the user to adjust the positioning of her finger so that the positioning of the finger is at the predefined optimal finger location. Control then proceeds to 208. The feedback may be visual, audio-based, or a combination of visual and audio-based feedback. Fig. 12 shows a smart watch with a display 104 for showing the location prompt and a sensing unit 108); and
performing the one of more of optical ([0063], sensing unit 108 includes a PPG sensor 320) and conductivity (the conductivity test is not required as described in the rejection under 112(b) above) testing on the finger of the user utilizing a sensor on an exterior surface of the smartwatch ([0062], Once…proper finger positioning is achieved, the sensing unit 108 measures and graphs the blood volume oscillations [using a PPF sensor 320 in the sensing unit 108 shown on the exterior of a smartwatch in Fig. 12]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include prompting the user to place a finger on the sensor and then performing tests using an exterior sensor as taught by Shariff to ensure that the data is being recorded from the optimal position (Mukkamala [0061]). 

Regarding Claim 8, Shariff discloses the method of claim 1 as described above.
However, Shariff does not explicitly disclose identifying the user wearing the smartwatch utilizing logic or one or more biometrics or identifiers. 
Mukkamala teaches a method  for mobile measurements ([0002], cuff-less blood pressure measurements in a mobile device) comprising identifying the user utilizing one or more biometrics or identifiers ([0114], a fingerprint could be taken and used to confirm and/or guide proper finger positioning on the sensing unit 108 as well as to identify the user for a multi-user device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include identifying the user based on a fingerprint as taught by Mukkamala to ensure measurements are transmitted to the appropriate place in a multi-user system and to maintain the identity of the user (Mukkamala [0114]). One or ordinary skill in the art would recognize that applying the well-known technique of identifying the user of a device through a fingerprint as taught by Mukkamala to the system of Shariff would yield only the predictable result of increasing privacy through proper user authentication. 
Regarding Claim 18, modified Shariff teaches the smart wearable of claim 10 as described above.
However, modified Shariff does not explicitly teach that the smart wearable identifies the user utilizing one or more biometrics determined from the one or more optical and conductivity tests. Mukkamala teaches a device for mobile measurements ([0002], cuff-less blood pressure measurements in a mobile device) wherein the device identifies the user utilizing one or more biometrics determined from the one or more tests ([0114], a fingerprint could be taken and used to confirm and/or guide proper finger positioning on the sensing unit 108 as well as to identify the user for a multi-user device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shariff to include identifying the user based on a fingerprint as taught by Mukkamala to ensure measurements are transmitted to the appropriate place in a multi-user system and to maintain the identity of the user (Mukkamala [0114]). One or ordinary skill in the art would recognize that applying the well-known technique of identifying the user of a device through a fingerprint as taught by Mukkamala to the system of Shariff would yield only the predictable result of increasing privacy through proper user authentication. 

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) and Mathew (US 20160120468 A1) as applied to claims 4, 10 and 14 above, and further in view of Clift-Reaves (US 20210015425 A1).
Regarding Claim 5, modified Shariff teaches the method of claim 4 as described above.
However, modified Shariff does not explicitly teach wherein the user is prompted to answer one or more questions and perform one or more actions to determine the user is hydrated utilizing a user interface of the smartwatch. 
Clift-Reaves teaches a method for portable hydration monitoring ([0002], a portable device for hydration monitoring) wherein the user is prompted to answer one or more questions ([0035], the method 300 can start at block 310 by sending a request from the device to a user. The request can include a query for demographic information including, but not limited to, age, gender, weight, height, and combinations thereof) and perform one or more actions ([0036], the method can proceed to block 330. At block 330, the device can request the user perform a hydration measurement) to determine the user is hydrated ([0037], proceed to block 350, wherein the device can compare the hydration index resulting from the hydration measurement to hydration thresholds. “Hydrated” is being interpreted as described above. The process moves from STEP 350 to STEP 370 if the user is hydrated) utilizing a user interface (in [0035], the query is made from the device and the user inputs data to the device). It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the method disclosed by Shariff to include prompting the user to answer questions as taught by Clift-Reaves to facilitate the use of machine learning methods in order to extract better hydration index thresholds based on a larger user population ([0035], Clift-Reaves).

Regarding Claim 7, Shariff discloses the method of claim 4 as described above.
However, modified Shariff does not explicitly disclose wherein the user is prompted by a user interface of the smartwatch to drink a specified amount of liquid over a time period to ensure hydration as part of determining the user is hydrated. 
Clift-Reaves teaches a method for using a portable device for hydration monitoring ([0002], a portable device for hydration monitoring and [0037], method 305 for assisting a user) wherein the user is prompted by a user interface of the device to drink a specified amount of liquid over a time period to ensure hydration ([0039], At block 384, the reminder can be issued via the communication unit of the device informing the user how much fluid they should consume and when to consume it) as part of determining the user is hydrated (step 380 in Fig. 3B is part of the method that includes determining if the user is hydrated. At step 350 if the user is hydrated, the process moves to 370, then 380 which includes steps 384 described above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shariff to include prompting the user to drink a specified volume of water as taught by Clift-Reaves to restore the user to state of euhydration (Clift-Reaves [0037]).

Regarding Claim 15, modified Shariff teaches the smart wearable of claim 14 as described above.
However, modified Shariff does not explicitly teach wherein the user is prompted to answer one or more questions and perform one or more actions to determine the user is hydrated through the user interface. Clift-Reaves teaches a portable device for hydration monitoring ([0002], a portable device for hydration monitoring) wherein the user is prompted to answer one or more questions ([0035], the method 300 can start at block 310 by sending a request from the device to a user. The request can include a query for demographic information including, but not limited to, age, gender, weight, height, and combinations thereof) and perform one or more actions ([0036], the method can proceed to block 330. At block 330, the device can request the user perform a hydration measurement) to determine the user is hydrated ([0037], proceed to block 350, wherein the device can compare the hydration index resulting from the hydration measurement to hydration thresholds. “Hydrated” is being interpreted as described above. The process moves from STEP 350 to STEP 370 if the user is hydrated) through the user interface (in [0035], the query is made from the device and the user inputs data to the device. This inherently requires a generic user interface such as the touch screen of a device described in Claim 2 “a smartphone; a cellphone; a watch”). It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Shariff to include prompting the user to answer questions as taught by Clift-Reaves to facilitate the use of machine learning methods in order to extract better hydration index thresholds based on a larger user population ([0035], Clift-Reaves).

Regarding Claim 17, Modified Shariff teaches the smart wearable of claim 10 as described above.
However, modified Shariff does not explicitly disclose wherein the logic creates a hydration profile for the user utilizing characteristics of skin of the user. Clift-Reaves teaches a portable device for hydration monitoring ([0002], a portable device for hydration monitoring) wherein logic ([0034], the decision-making process performed by the processing unit) creates a hydration profile for the user ([0038], As measurements are repeated, the dehydration rate can be continuously updated [for the user]) utilizing characteristics of skin of the user ([0037], block 340, the device can collect data relating to the hydration measurement provided via a sensor as described above, and can use the data in order to calculate a new hydration index). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Shariff to include determine a patient specific profile as taught by Clift-Reaves to increase the accuracy of the calculations based on each individual user (Clift-Reaves [0038]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) and Mathew (US 20160120468 A1) as applied to claim 10 above, and further in view of Park (US 20160367195 A1).
Regarding Claim 11, modified Shariff teaches the smart wearable of claim 10 as described above. 
However, Modified Shariff does not explicitly disclose wherein at least one of the one or more sensors for measuring conductivity are integrated with a display of the smart wearable. Park teaches a smart watch for monitoring a subject ([0002], electronic devices for measuring information regarding a user's body) wherein at least one of the one or more sensors (Fig. 13C and [0216], first coil 1320) for measuring conductivity are integrated with a display of the smart wearable ([0220], the first coil 1320 may be processed in the form of a transparent film and disposed under a touch panel 1330). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a sensor location in the band as disclosed by Shariff to be integrated into the display as a film as taught by Park to create an efficient application of the current to the user's body when the user touches the display during measurement (Park [0219]) and to avoid harming the appearance of the electronic device (Park [0220]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shariff (US 20160374588 A1) and Mathew (US 20160120468 A1) as applied to claim 10 above, and further in view of Juang (US 20180303416 A1).
Regarding Claim 13, Shariff further discloses wherein the smart wearable is a smartwatch (See page 6 of the Specification filed 05/22/2020, “As used herein, a smartwatch may refer to any device that is worn, adhered to, or positioned on (or alternatively within) the body of the user including bands, sensor modules, anklets, straps, stickers, or other devices.” The device of Shariff fits this description as seen in Figs. 2A - 2C)  and an interior surface includes contacts for measuring conductivity of the skin of the user (See Figs. 1A and 1B, contact sensor modules 44a and 44b are located on the interior surfaces and contact the user’s skin when worn as described in [0020])
However, modified Shariff does not explicitly teach wherein the one or more optical sensors includes an optical transceiver for transmitting the light emissions and receiving the reflections. 
Juang teaches a smartwatch device comprising a plurality of electrodes (electrodes 510 and 520 in [0036]) and an optical sensor ([0038], optical transceiver set 540) wherein the one or more optical sensors includes an optical transceiver for transmitting the light emissions and receiving the reflections ([0038], optical transceiver set 540 is disposed on the device body 100 for emitting lights R1 to a human skin S and receiving reflective lights R2 from the human skin S). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that applying the known structure of an optical transceiver taught by Juang to the smart watch including electrodes as taught by Shariff would yield only the predictable result of increasing the accuracy of the hydration monitor by allowing additional data to be collected as highlighted by the device taught by Mathew.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791